Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 03/12/2021 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Publication No. 2019/0015071) hereinafter “Fujii” in view of Mori et al. (U.S. Publication No. 2016/0297972) hereinafter “Mori”.
Regarding claim 1, Fujii discloses an ultrasound probe [ultrasonic probe 1; see abstract and [0027] of Fujii] comprising: 
a base material [acoustic matching layer 3c] configured to contain polyolefin; [see [0042] of Fujii; layer 3c can be made of polyethylene or polypropylene which are both considered to be a type of polyolefin]
 a first organic layer [acoustic lens layer 3d in addition to the adhesive layer] configured to be formed on outer surface of the base material [see Fig. 3c and [0041]] and to contain epoxy resin [see [0075] an adhesive which is used to bond the layers together could be epoxy resin] and silicate oligomer [see [0043] of Fuji; acoustic lens contains silicone-based rubber which is considered a silicate oligomer]; 
Fujii does not disclose a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity.  
Mori, directed towards antifogging coating [see abstract of Mori] further discloses a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity [see abstract; the top layer has a higher water absorbing property and [0197]-[0198] disclosing a water absorbing layer which is water absorbing (i.e. hydrophilic)]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the layers of Fujii further and add a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity according to the teachings of Mori in order to increase the hydrophilicity of the lens for antifogging properties.[see abstract of Mori]
Regarding claim 2, Fujii discloses the first organic layer including a silicate oligomer.[see rejection of claim 1 above] 
Fujii does not discloses that the first organic layer contains, as the silicate oligomer, at least either methyl silicate oligomer or ethyl silicate oligomer. 
Mori, further discloses that the first organic layer contains, as the silicate oligomer, at least either methyl silicate oligomer or ethyl silicate oligomer [see [0141]-[0143] as the tetra alkoxysilane used in the base layer methyl silicate can be used.]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first organic layer of Fujii further and make it either methyl silicate oligomer or ethyl silicate oligomer according to the teachings of Mori in order to provide lower hydrophilicity for the base layer.
Regarding claim 3, Fujii discloses the first organic layer including a silicate oligomer. [see rejection of claim 1 above] 
Fujii does not discloses that in the second organic layer has film hardness equal to or greater than 3H in terms of pencil hardness.  
Mori further discloses that in the second organic layer has film hardness equal to or greater than 3H in terms of pencil hardness. [the second organic layer of Mori is the same as the claimed layer with the same chemical makeup and therefore inherently has the same hardness of equal or greater than 3H] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the lens of Fujii and include a second organic layer which has a film hardness of 3H or greater according to the teachings of Mori in order to provide a layer that could protect the lens.
Regarding claim 4, Fujii discloses the first organic layer including a silicate oligomer. [see rejection of claim 1 above] 
Fujii does not discloses that in the first organic layer, content ratio of the epoxy resin and the silicate oligomer is in range of 10:0.1 volume percent to 10:5 volume percent.
Mori further discloses that the first organic layer, content ratio of the epoxy resin and the silicate oligomer is in range of 10:0.1 volume percent to 10:5 volume percent.[see [0113]; the ratio of epoxy resin to active material of the first layer 0.01 to 1.0 is equivalent to 10:0.1]  
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first organic layer of Fujii further and make the ratio content of epoxy resin and the silicate oligomer in the first layer 10:0.1 volume percent according to the teachings of Mori to provide the best properties in the resulting material.
 Regarding claim 5, Fujii discloses the first organic layer including a silicate oligomer. [see rejection of claim 1 above] 
Fujii does not discloses that in the first organic layer, content ratio of the epoxy resin and the silicate oligomer is in range of 10:1 volume percent to 10:2 volume percent.
Mori further discloses that the first organic layer, content ratio of the epoxy resin and the silicate oligomer is in range of 10:1 volume percent to 10:2 volume percent.[see [0113]; the ratio of epoxy resin to active material of the first layer 0.01 to 1.0 is equivalent to 10:0.1]  
Fuji as modified by Mori does not disclose the exact range recited in the claim. However, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the volume ratios of the two material to optimize the product as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 6, Fujii discloses the first organic layer including a silicate oligomer.[see rejection of claim 1 above] 
Fujii does not discloses the first organic layer contains silicon oxide as a result of hydrolysis of the silicate oligomer.
Mori further discloses that the first organic layer contains silicon oxide as a result of the hydrolysis of silicate oligomer.[see [0043] of Mori]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the first organic layer of Fujii further and make the first layer contain silicon oxide as a result of the hydrolysis of silicate oligomer according to the teachings of Mori in order to chemically produce the first organic layer.
Regarding claim 7, Fujii discloses an acoustic lens [acoustic lens of Fujii] comprising: 
a base material [acoustic matching layer 3c] configured to contain olefin [see [0042] of Fujii; layer 3c can be made of polyethylene or polypropylene which are both considered to be a type of polyolefin]
a first organic layer [acoustic lens layer 3d in addition to the adhesive layer] configured to be formed on outer surface of the base material [see Fig. 3c and [0041]] and to contain epoxy resin [see [0075] an adhesive which is used to bond the layers together could be epoxy resin] and silicate oligomer [see [0043] of Fuji; acoustic lens contains silicone-based rubber which is considered a silicate oligomer]; 
Fujii does not disclose a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity.  
Yoshida, directed towards [see abstract of Yoshida] further discloses a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity [An SiO2 gel film 18 is formed on top of the acoustic lens layer with high hydrophilicity; see abstract and [0040] of Yoshida]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the layers of Fujii further and add a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity according to the teachings of Yoshida in order to increase the hydrophilicity of the lens for better connection to the tissue to be examined.[see [0040] of Yoshida]
Regarding claim 8, Fujii discloses an ultrasound diagnosis apparatus [see abstract of Fujii] comprising an ultrasound probe that includes a base material [acoustic matching layer 3c] configured to contain olefin [see [0042] of Fujii; layer 3c can be made of polyethylene or polypropylene which are both considered to be a type of polyolefin]
a first organic layer [acoustic lens layer 3d in addition to the adhesive layer] configured to be formed on outer surface of the base material [see Fig. 3c and [0041]] and to contain epoxy resin [see [0075] an adhesive which is used to bond the layers together could be epoxy resin] and silicate oligomer [see [0043] of Fuji; acoustic lens contains silicone-based rubber which is considered a silicate oligomer]; 
Fujii does not disclose a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity.  
Yoshida, directed towards [see abstract of Yoshida] further discloses a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity [An SiO2 gel film 18 is formed on top of the acoustic lens layer with high hydrophilicity; see abstract and [0040] of Yoshida]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the layers of Fujii further and add a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity according to the teachings of Yoshida in order to increase the hydrophilicity of the lens for better connection to the tissue to be examined.[see [0040] of Yoshida]
Regarding claim 9, Fujii discloses a coupler for ultrasound probes [see abstract and FIG. 1 of Fujii], comprising: a base material [acoustic matching layer 3c] configured to contain olefin [see [0042] of Fujii; layer 3c can be made of polyethylene or polypropylene which are both considered to be a type of polyolefin]
a first organic layer [acoustic lens layer 3d in addition to the adhesive layer] configured to be formed on outer surface of the base material [see Fig. 3c and [0041]] and to contain epoxy resin [see [0075] an adhesive which is used to bond the layers together could be epoxy resin] and silicate oligomer [see [0043] of Fuji; acoustic lens contains silicone-based rubber which is considered a silicate oligomer]; 
Fujii does not disclose a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity.  
Yoshida, directed towards [see abstract of Yoshida] further discloses a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity [An SiO2 gel film 18 is formed on top of the acoustic lens layer with high hydrophilicity; see abstract and [0040] of Yoshida]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the layers of Fujii further and add a second organic layer configured to be formed on outer surface of the first organic layer and to have hydrophilicity according to the teachings of Yoshida in order to increase the hydrophilicity of the lens for better connection to the tissue to be examined.[see [0040] of Yoshida]

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793